tcmemo_2009_95 united_states tax_court thomas w corson petitioner v commissioner of internal revenue respondent docket no filed date thomas w corson pro_se ric d hulshoff for respondent memorandum opinion cohen judge this action was commenced under sec_6404 in response to a final_determination by the appeals_office that petitioner is not entitled to a full abatement of interest associated with his federal_income_tax liability the case is now before the court on respondent’s motion for summary_judgment and petitioner’s objection to respondent’s motion for summary_judgment the issue for decision is whether the appeals officer abused his discretion in rejecting in part petitioner’s claim_for_abatement of interest references to sec_6404 and b are to the internal_revenue_code in effect for the year in issue references to sec_6621 are to sec_6621 after amendment by the tax_reform_act_of_1986 publaw_99_514 sec a and c 100_stat_2744 references to sec_6404 are to sec_6404 before amendment by the taxpayer bill of right sec_2 tbor publaw_104_ sec_301 110_stat_1457 unless otherwise stated all other section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure background petitioner resided in arizona at the time his petition was filed during petitioner participated in a type of tax_shelter limited_partnership arrangement commonly referred to as elektra hemisphere petitioner and his then wife filed a joint federal_income_tax return for petitioner and his wife divorced in the internal_revenue_service irs sent to petitioner and his ex-wife a joint notice_of_deficiency for in which it determined a dollar_figure deficiency that resulted largely from disallowance of losses relating to petitioner’s investments in the tax_shelter partnership arrangement petitioner and his ex-wife filed a petition with this court on date contesting the notice_of_deficiency a test case krause hildebrand test case for the over big_number elektra hemisphere related cases including petitioner’s case was litigated and the court held that the related investment losses were nondeductible see 99_tc_132 affd sub nom 28_f3d_1024 10th cir on the basis of the resulting krause hildebrand test case decisions petitioner and his ex-wife stipulated an income_tax deficiency of dollar_figure for the parties reached a stipulated decision agreement that reflected this deficiency and after application of sec_6015 that petitioner and his ex-wife each owed one-half of the income_tax deficiency dollar_figure the stipulated decision agreement also provided that interest would be assessed as provided by law on the deficiency and that petitioner waived the restrictions in sec_6213 that prohibit assessment and collection of the deficiency and statutory interest until the decision of the court becomes final the parties further stipulated that the deficiency was a substantial_underpayment attributable to tax-motivated transactions tmt and thus the related interest was to be calculated by an increased rate pursuant to sec_6621 before amendment by the omnibus budget reconciliation act of obra publaw_101_239 sec b stat the court entered the stipulated decision agreement as a decision on date on date days after the decision was entered the irs sent to petitioner a form_3552 prompt assessment billing assembly that notified him of the assessment of dollar_figure for the deficiency and dollar_figure for the related interest that had accrued as of date the form_3552 did not show the interest rate or any computation as to how the irs calculated the interest charged for over years petitioner tried to obtain from the irs a payoff balance that included a computation of interest but the irs did not respond to the request the irs sent a statement on date which reflected the dollar_figure owed and an additional late payment penalty of dollar_figure but no computation of interest through the aid of the taxpayer_advocate_service petitioner finally received a computation of interest on date on date the irs received a check from petitioner for dollar_figure to pay in full the deficiency and the related interest as calculated through date along with the check petitioner sent a letter dated date stating that he retained his right to dispute items with respect to his payment on date petitioner sent to the irs a form_843 claim_for_refund and request for abatement in his form_843 petitioner claimed that all interest for the period from date to date dollar_figure should be abated because the irs had failed to provide petitioner with proper notice showing the computation of interest petitioner also claimed any other interest that had accrued between date and date should also be abated for any delays the irs caused the irs rejected petitioner’s request and returned it unprocessed asserting that the audit of dollar_figure has been canceled on date the interest charges for that audit of dollar_figure were also cancelled sic at the same time there is no interest charged on this tax_year the account is in zero balance due petitioner responding through a certified letter requested either a refund of his payment or the processing of his form_843 the irs did not respond to this letter on date petitioner filed a form_911 application_for taxpayer_assistance_order wherein he again sought either a refund or the processing of his form_843 on date the irs denied any errors or delays on its part and ultimately denied any abatement of interest petitioner sent a request for appeal of the irs’s determination on date on date the appeals_office sent to petitioner a partial allowance--final determination_letter wherein dollar_figure was abated from the dollar_figure total interest that had accrued as of date the letter detailed the abatement as follows period abatement of interest date to date date to date dollar_figure dollar_figure the balance of petitioner’s abatement of interest request however was disallowed because the appeals officer could find no errors or delays on the irs’s part for the periods from date to date and date to date the letter did not contain any specific information as to why the appeals officer granted or denied abatement for the different periods within a case memorandum dated date however the appeals officer explained his analysis and recommendation for partial abatement in making his decision he reviewed all available information and considered all concerns voiced by petitioner the appeals officer abated interest for the period from date to date because he determined that the failure to provide petitioner with the requested interest computation and current payoff was an unreasonable delay by an officer_or_employee of the irs in performing a ministerial_act the appeals officer found that the irs caused no delay from date through date and date through date because court records showed significant activity taking place during that time with respect to petitioner’s cases he also found that the period of accrual caused by the pendency of the krause hildebrand test case which was decided on appeal in date was not due to the delay of any ministerial_act of the irs the appeals officer thus determined that the only unexplained gap in time was from date until date during which there was no court activity and no record of irs activity however the appeals officer also concluded that some actions with respect to the court proceedings and settlement deliberations must have occurred during the unexplained 2-year period even though none were reflected in the materials he reviewed the appeals officer allowed a 1-year period of abatement of interest for petitioner which he designated to be from date to date discussion under rule a summary adjudication may be made if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law a partial summary adjudication may be made which does not dispose_of all the issues in the case rule b for reasons set forth below we conclude that there is no genuine issue as to any material fact petitioner bears the burden_of_proof see rule a however respondent is in the best position to know what actions were taken by irs officers and employees during the period for which a taxpayer’s abatement request was made and during any subsequent inquiry based upon that request see jacobs v commissioner tcmemo_2000_123 to prove that abatement of interest is appropriate a taxpayer must identify an error or delay caused by a ministerial_act on the part of the irs and must directly link the mistake to a specific time period during which interest accrued sec_6404 accord guerrero v commissioner tcmemo_2006_201 braun v commissioner tcmemo_2005_221 petitioner contends that the appeals officer’s final_determination denying abatement of interest for the periods date to date and date to date was an abuse_of_discretion petitioner seeks judicial review under sec_6404 and rule b for abatement of the remaining interest of dollar_figure respondent argues that the appeals officer did not abuse his discretion and denies that any errors or delays occurred on the part of the irs during these periods with respect to the interest assessed the court may order an abatement if it was an abuse_of_discretion to refuse to abate interest in the final_determination sec_6404 see 550_us_501 holding that the tax_court provides the exclusive forum for judicial review of the irs’s refusal to abate interest in order to prevail a taxpayer must prove that the appeals officer acted arbitrarily capriciously or without sound basis in fact or law see 112_tc_19 petitioner raises four arguments to show an abuse_of_discretion by the appeals officer failure to abate interest because the irs failed timely to assess the interest failure to abate interest caused by the irs’s erroneous application of the sec_6621 120-percent tmt interest rate failure to abate interest that accrued because the irs delayed in applying the krause hildebrand test case decisions to petitioner’s case and failure to investigate review or abate interest for any other periods during the time petitioner’s case was pending we address each of petitioner’s arguments error of untimely assessment petitioner alleges in his petition that the irs made an untimely assessment after the decision entered by this court on date as a result he asserts that the principal and interest due should have been abated by the appeals officer respondent originally viewed this allegation as merely referring to a delay in assessment despite the sec_6213 waiver paragraph in the stipulated settlement after further discussion with petitioner however respondent now understands petitioner’s argument to encompass more than just a delay in the assessment rather petitioner claims that the period of limitations on assessment of the deficiency expired before the assessment see sec_6501 thus he asserts the deficiency and the interest that stems from it should be abated because sec_6404 provides that the commissioner is authorized to abate a tax_liability that is assessed after the expiration of the period of limitations alternatively petitioner argues that material facts such as the dates of the notice_of_deficiency and the assessment of interest are in issue respondent contends that sec_6404 precludes petitioner from requesting abatement with regard to an assessment of an income_tax except as provided by sec_6404 because petitioner is prohibited in this manner respondent argues that the tax_court lacks jurisdiction to consider petitioner’s statute_of_limitations argument the court has jurisdiction under sec_6404 to review the commissioner’s failure to abate interest under all subsections of sec_6404 and our jurisdiction is not limited to reviewing only cases under sec_6404 woodral v commissioner supra pincite however sec_6404 does not authorize us to decide whether the underlying deficiency was properly assessed in order to determine whether interest should be abated see kosbar v commissioner tcmemo_2003_190 given that this case is one in respect of an assessment of income_tax imposed under subtitle a petitioner does not qualify for an abatement of interest under sec_6404 sec_6404 123_tc_202 n asciutto v commissioner tcmemo_1992_564 affd per order 26_f3d_108 9th cir because sec_6404 applies any dispute as to the factual dates of events that might determine the expiration of the period of limitations on assessment is not dispositive sec_6404 provides in part in general --in the case of any assessment of interest on-- a any deficiency attributable in whole or in part to any error or delay by an officer_or_employee of the internal_revenue_service acting in his official capacity in performing a ministerial_act or b any payment of any_tax described in sec_6212 to the extent that any error or delay in such payment is attributable to such officer_or_employee being erroneous or dilatory in performing a ministerial_act the secretary may abate the assessment of all or any part of such interest for any period amendments enacted in expanded the scope of sec_6404 to include managerial as well as ministerial acts and they qualified that the error or delay be unreasonable see tbor sec_301 110_stat_1457 because these amendments are not effective retroactively for tax years beginning before date they do not apply to the instant case while the appeals officer made his determination using an unreasonable standard for the errors and delays examined that erroneous standard was never a deciding factor in his review the term ministerial_act means a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer's case after all prerequisites to the act such as conferences and review by supervisors have taken place sec_301_6404-2t b temporary proced admin regs fed reg date while the final regulations under sec_6404 were issued on date they generally apply to interest accruing on deficiencies or payments of tax for tax years beginning after date and therefore are inapplicable to the instant case see sec_301_6404-2 proced admin regs see also sec_301_6404-2t c temporary proced admin regs fed reg date effectuating the temporary regulations cited for taxable years beginning after date but on or before date the assessment of tax including interest pursuant to sec_6601 is a procedural action that does not require the use of judgment or discretion much like the issuance of a notice_of_deficiency see corson v commissioner supra pincite in fruit of the loom inc v commissioner tcmemo_1994_492 affd 72_f3d_1338 7th cir we observed that a ssessment is the ministerial_act of recording a taxpayer's federal tax_liability in the office of the district_director therefore the assessment of petitioner’s interest is a ministerial_act and qualifies for review under sec_6404 in his examination of petitioner’s case the appeals officer considered both the assessment issue and the period between the entered decision and the assessment_date he found no unreasonable error or delays by the irs in making the assessment error in applying sec_6621 tmt interest rate petitioner’s second argument is that the appeals officer should have abated a portion of the interest because the irs erred in applying the sec_6621 tmt interest rate sec_6621 applies an increased rate of interest on substantial underpayments of tax resulting from tax-motivated transactions sec_6621 was repealed as of date by obra sec b 103_stat_2399 application of this section to elektra hemisphere investors was upheld by the court_of_appeals for the ninth circuit in 204_f3d_1214 9th cir following 28_f3d_1024 10th cir a decision concerning the proper application of federal tax law is not a ministerial_act sec_301_6404-2t b temporary proced admin regs supra as the application of sec_6621 is an application of federal tax law petitioner’s argument fails the appeals officer did not abuse his discretion in denying abatement with respect to the sec_6621 tmt interest rate delay in applying krause hildebrand petitioner’s third argument is that the appeals officer failed to abate all interest for the period during which the irs delayed applying the final result of the krause hildebrand test case to petitioner’s case the appeals officer in considering petitioner’s concern determined this period to be from approximately date the month the krause hildebrand test case was decided on appeal until date the day the stipulated settlement was entered as a decision in petitioner’s earlier court case the appeals officer determined that the only unexplained gap within this period was from date until date because there was no record of court or irs activity during this timeframe even after determining a gap however the appeals officer still believed that some actions arising from court proceedings and settlement deliberations must have occurred during that time weighing the argument and considering jacobs v commissioner tcmemo_2000_123 the appeals officer allowed a 1-year period of abatement of interest which he designated to be from date to date petitioner argues that this period of abatement should be greater in scope because of the recognized delay in applying the krause hildebrand test case final_decision to his case however the mere passage of time during the litigation phase of a tax dispute does not establish error or delay by the commissioner in performing a ministerial_act 113_tc_145 see beagles v commissioner tcmemo_2003_67 respondent's decision on how to proceed in the litigation phase of the case necessarily required the exercise of judgment and is not a ministerial_act see lee v commissioner supra pincite the appeals officer acted within his discretion in granting this 1-year abatement and respondent does not contest his decision petitioner has not established that greater abatement is justified see beagles v commissioner supra any other delay petitioner’s last argument is that the appeals officer failed to investigate review or abate interest for any other periods during the time his case was pending in this court sec_6404 is not intended to be routinely used to avoid payment of interest rather congress intended abatement of interest only where failure to do so would be widely perceived as grossly unfair h rept pincite 1986_3_cb_1 s rept pincite 1986_3_cb_1 a request demanding abatement of all interest charged does not satisfy the required link it merely represents a request for exemption from interest see braun v commissioner tcmemo_2005_221 such a broad claim extends beyond the intention of the statute see h rept supra pincite c b vol pincite s rept supra pincite c b vol pincite the appeals officer’s determination not to abate interest based on petitioner’s blanket request was not an abuse_of_discretion see donovan v commissioner tcmemo_2000_220 taking into account all the facts and circumstances of this case we hold that the appeals officer erred as a matter of law in denying petitioner’s request for an abatement of interest with respect to the period of date to date because of a belated assessment under sec_6601 the appeals officer’s determination is otherwise sustained in reaching our decision we have considered all arguments made and to the extent not mentioned we conclude that they are irrelevant moot or without merit to reflect the foregoing an appropriate order and decision for respondent will be entered
